DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, 13-16, 19-20, 22-26, & 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MacGregor (US 9294873).
Claim 1: A method, comprising:
determining at least one location coordinate using a network-based sensor (MacGregor column 10, lines 23-27, location determination by various means including detection of signals, readable on a (not further specified) “network”);
acquiring, via a sensor of a client computing device that is connected to network and provides an extended reality (XR) environment (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon), sensor data associated with a first object that is positioned within a geofence associated with the at least one location coordinate (MacGregor column 10, lines 4-20, sensed data associated with a location and an object);
identifying textual data from a first image included in the sensor data (MacGregor column 10, lines 16-21, identifying a door number from object image);
facilitating a determination that a first object identifier corresponds to the first object based on a comparison between the textual data and data associated with a plurality of object identifiers, wherein each object identifier included in the plurality of object identifiers corresponds to a different object positioned within the geofence (MacGregor column 10, lines 16-21, identifying a door number, which by definition is a number corresponding to its respective door); and
acquiring data associated with the first object based on the first object identifier, wherein the data is generated by executing a search of machine data stored in a data intake and query system (MacGregor column 10, lines 20-23, matching (i.e. searching for matched data) mapping information to object information), and wherein a visualization in the extended reality (XR) environment is based at least in part on the acquired data (MacGregor column 10, lines 41-58 and Figures 4a-4c, extended reality environment consisting of image of surroundings with overlaid direction and distance indicators providing directions, MacGregor column 10, lines 59-64, overlay uses determined mapping and location data).
Claim 2: The method of claim 1 (see above), further comprising determining that the device has crossed the (MacGregor column 12, lines 10-24, detecting entry into a location area and receive data).
Claim 3: The method of claim 1 (see above), wherein the plurality of object identifiers is determined by executing an additional search of machine data stored in the data intake and query system (MacGregor column 18, lines39-62, additional (update, column 18, line 53) data such as catalog data).
Claim 4: The method of claim 1 (see above), further comprising determining that the device is within a particular area of the geofence (MacGregor column 10, lines 23-27, location determination).
Claim 6: The method of claim 1 (see above), wherein identifying the textual data comprises identifying that the first image contains the textual data (MacGregor column 10, lines 16-21, identifying a door number via image recognition).
Claim 7: The method of claim 1 (see above), wherein one or more optical character recognition (OCR) operations are performed to identify the textual data from the first image (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition).
Claim 9: The method of claim 1 (see above), wherein the sensor data associated with the first object further comprises audio data (MacGregor column 10, lines 16-20, audio signals), and the determination that the first object identifier corresponds to the first object is further based on a comparison between an audio characteristic of the audio data with the data associated with the plurality of object identifiers (MacGregor column 10, lines 16-20, audio digital watermark recognition, the watermark encoding inherently setting some (not further specified) “characteristic” of the audio to a value corresponding to the encoded data).
Claim 13: The method of claim 1 (see above), wherein the data associated with the plurality of object identifiers comprises at least one of (Note: This is a recitation in the alternative, readable upon any one option) textual data, image data (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition), sensor readout data (MacGregor column 10, lines 23-27, detection of signals), operating condition data, or audio data (MacGregor column 10, lines 16-20, audio digital watermark recognition).
Claim 14: The method of claim 1 (see above), wherein the data associated with the first object comprises at least one of (Note: This is a recitation in the alternative, readable upon any one option) a set of field values (MacGregor column 10, line 25, signal strength), an image (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition), a dashboard, or a card, and further comprising generating an image that includes the first object and an overlay of a visual representation of the data associated with the first object, wherein the overlay is disposed relative to the first object (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon).
Claim 15: The method of claim 1 (see above), wherein the data associated with the first object comprises at least one of (Note: This is a recitation in the alternative, readable upon any one option) a set of field (MacGregor column 10, line 25, signal strength), an image (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition), a dashboard, a playbook, a runbook, or a card, and the method further comprises generating an image that includes the first object and an overlay of a visual representation of the data associated with the first object (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon), wherein the overlay is disposed relative to the first object based on at least one of (Note: This is a recitation in the alternative, readable upon any one option) a graphical model of the first object or a dimension of the first object (MacGregor column 3, lines 21-24, overlay of arrows over captured image (i.e. graphical model) of floor).
Claim 16: The method of claim 1 (see above), wherein the geofence corresponds to at least a portion of a building (MacGregor column 24-25, rooms in an office building), and each object identifier included in the plurality of object identifiers corresponds to a different object located within the at least a portion of the building (MacGregor column 24-25, objects including rooms and locations in an office building).
Claim 19: A non-transitory computer-readable storage medium including instructions (MacGregor column 20, lines 31-47, storage of code in non-transitory computer-readable storage media such as ROM, CD-ROM, etc) that, when executed by a processor (MacGregor column 18, line 63 – column 19, line 5, implementation by processor), cause the processor to perform the steps of:
(MacGregor column 10, lines 23-27, location determination by various means including detection of signals, readable on a (not further specified) “network”);
acquiring, via a sensor of a client computing device that is connected to network and provides an extended reality (XR) environment (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon), sensor data associated with a first object that is positioned within a geofence associated with the at least one location coordinate (MacGregor column 10, lines 4-20, sensed data associated with a location and an object);
identifying textual data from a first image included in the sensor data (MacGregor column 10, lines 16-21, identifying a door number from object image);
facilitating a determination that a first object identifier corresponds to the first object based on a comparison between the textual data and data associated with a plurality of object identifiers, wherein each object identifier included in the plurality of object identifiers corresponds to a different object positioned within the geofence (MacGregor column 10, lines 16-21, identifying a door number, which by definition is a number corresponding to its respective door); and
acquiring data associated with the first object based on the first object identifier, wherein the data is generated by executing a search of machine data stored in a data intake and query system (MacGregor column 10, lines 20-23, matching (i.e. searching for matched data) mapping information to object information), and wherein a visualization in the extended reality (XR) environment is based at least in part on the acquired data (MacGregor column 10, lines 41-58 and Figures 4a-4c, extended reality environment consisting of image of surroundings with overlaid direction and distance indicators providing directions, MacGregor column 10, lines 59-64, overlay uses determined mapping and location data).
Claim 20: The non-transitory computer-readable storage medium of claim 19 (see above), further comprising determining that the device has crossed the geofence, and, in response, retrieving the plurality of object identifiers (MacGregor column 12, lines 10-24, detecting entry into a location area and receive data).
Claim 22: The non-transitory computer-readable storage medium of claim 19 (see above), wherein identifying the textual data comprises identifying that the first image contains the textual data (MacGregor column 10, lines 16-21, identifying a door number via image recognition).
Claim 23: The non-transitory computer-readable storage medium of claim 19 (see above), wherein one or more optical character recognition (OCR) operations are performed to identify the textual data from the first image (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition).
Claim 24: The non-transitory computer-readable storage medium of claim 19 (see above), wherein the sensor data associated with the first object further comprises audio data (MacGregor column 10, lines 16-20, audio signals), and the determination that the first object identifier corresponds to the first object is further based on a comparison between an audio characteristic of the audio (MacGregor column 10, lines 16-20, audio digital watermark recognition, the watermark encoding inherently setting some (not further specified) “characteristic” of the audio to a value corresponding to the encoded data).
Claim 25: A computing device, comprising: a memory that includes instructions (MacGregor column 20, lines 31-47, storage of code in non-transitory computer-readable storage media such as ROM, CD-ROM, etc); and
a processor that is coupled to the memory (MacGregor column 18, line 63 – column 19, line 5, implementation by processor) and, when executing the instructions:
determines at least one location coordinate using a network-based sensor (MacGregor column 10, lines 23-27, location determination by various means including detection of signals, readable on a (not further specified) “network”);
acquires, via a sensor of a client computing device that is connected to network and provides an extended reality (XR) environment (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon), sensor data associated with a first object that is positioned within a geofence associated with the at least one location coordinate (MacGregor column 10, lines 4-20, sensed data associated with a location and an object);
identifies textual data from a first image included in the sensor data (MacGregor column 10, lines 16-21, identifying a door number from object image);
(MacGregor column 10, lines 16-21, identifying a door number, which by definition is a number corresponding to its respective door); and
acquires data associated with the first object based on the first object identifier, wherein the data is generated by executing a search of machine data stored in a data intake and query system (MacGregor column 10, lines 20-23, matching (i.e. searching for matched data) mapping information to object information), and wherein a visualization in the extended reality (XR) environment is based at least in part on the acquired data (MacGregor column 10, lines 41-58 and Figures 4a-4c, extended reality environment consisting of image of surroundings with overlaid direction and distance indicators providing directions, MacGregor column 10, lines 59-64, overlay uses determined mapping and location data).
Claim 26: The computing device of claim 25 (see above), wherein the processor, when executing the instructions, further determines that the device has crossed the geofence, and, in response, retrieving the plurality of object identifiers (MacGregor column 12, lines 10-24, detecting entry into a location area and receive data).
Claim 28: The computing device of claim 25 (see above), wherein identifying the textual data comprises identifying that the first image contains the textual data (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition).
Claim 29: The computing device of claim 25 (see above), wherein the processor, when executing the instructions, performs one or more optical character recognition (OCR) operations to identify the textual data from the first image (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition).
Claim 30: The computing device of claim 25 (see above), wherein the sensor data associated with the first object further comprises audio data, and the determination that the first object identifier corresponds to the first object is further based on a comparison between an audio characteristic of the audio data with the data associated with the plurality of object identifiers (MacGregor column 10, lines 16-20, audio digital watermark recognition, the watermark encoding inherently setting some (not further specified) “characteristic” of the audio to a value corresponding to the encoded data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over MacGregor.
MacGregor discloses the invention of claim 1 (see above). Further, MacGregor discloses a geofence region in the form of a portion of an office building (MacGregor column 24-25, rooms in an office building) with objects such as restrooms (MacGregor column 10, lines 59-61, restroom). Having identifiers such as room numbers (MacGregor column 10, lines 16-21, identifying a door number from object image).
MacGregor does not expressly disclose a geofence in the form of an industrial factory floor with objects such as machines having identifiers such as serial numbers.
The use of the MacGregor extended reality navigation system to navigate within a building of one well-known type (a factory containing machines) rather than a building of another well-known type (an office building containing restrooms) would be an example of a substitution of equivalents known to one of ordinary skill in the art.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Claim 17: The method of claim 1 (see above), wherein the geofence corresponds to at least a portion of an industrial factory floor, and each object identifier included in the plurality of object identifiers corresponds to a different machine or component of a machine located within the at least a portion of the industrial factory floor (see obvious substitution rationale above).
Claim 18: The method of claim 1 (see above), wherein the first object identifier comprises at least one of (Note: This is a recitation in the alternative, readable upon any one option) a serial number, a model name, a model number, a brand name, or a brand logo (see obvious substitution rationale above).
Allowable Subject Matter
Claims 8 & 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 8, the art of record does not teach the use of the recited Bayesian network arrangement to determine object and identifier correspondence in conjunction with the recited extended reality arrangement for identifying and obtaining data pertaining to objects within a geofence.
Re claim 10, the art of record does not teach the use of the recited audio sample characteristic modification based on a 
Re claim 11, the art of record does not teach the use of the recited audio sample volume modification based on a distance between a location and a location coordinate in conjunction with the recited extended reality arrangement for identifying and obtaining data pertaining to objects within a geofence.
Re claim 12, the art of record does not teach the use of the recited audio sample fuzzy logic comparison to data associated with a plurality of object identifiers in conjunction with the recited extended reality arrangement for identifying and obtaining data pertaining to objects within a geofence.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663